DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The preliminary amendment filed on 10/24/2019 has been entered. 

	Claims 3, 6, 10, 15 and 17 has been amended.

	Claims 1-17 and newly added claim 18 are pending

Drawings
3. 	The formal drawings filed on 10/24/2019 are acceptable.
Priority
4. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). This application is a National Stage entry of PCT/CN2019/085166, filed 4/30/2019.
Information Disclosure Statement
5.	The Information Disclosure Statement(s) filed on 4/14/2020 and 7/8/2020 has been considered.
Election/Restrictions
6.	Applicant's election with traverse of Group I (claims 1-10 and 18) in the reply filed on 10/12/21 is acknowledged.  The traversal is on the ground(s) that because claims 1-18 have unity of invention, claims 1-18 can be searched and examined together as these two groups of claims relate to a single general inventive concept under PCT rule 13.1 and have unity of invention.
This is not found persuasive because Group I and Group II inventions are distinct for the             
reasons given in previous Office Action and have acquired a separate status in the art shown              
by their different classification and the fields of search are not co-extensive and separate                       

not necessarily imply unpatentability of Group II invention, since the device of Group I invention could be made by a different process. Furthermore, claims directed to the process of making or using an allowable product, withdrawn from consideration as a result of a restriction requirement, will be rejoined and fully examined for patentability under 37 CFR 1.104.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishitani et al. (“Nishitani”) US PG-Pub 2004/0248386.
Nishitani discloses in Fig. 10, 11 and 17 a thin film transistor, comprising an active layer (¶¶[0006 and 0064]) made of polysilicon (¶¶[0006 and 0064]), wherein  the active layer includes a source region (e.g. element 24), a drain region (e.g. element 17) and a channel region (e.g. element 22),  the active further includes a source connection region (e.g. element 18a/18c) 
Nishitani teaches the device structure as recited in the claim. The difference between Nishitani and the present claim is an embodiment teaching the crystallinity size of the source, drain, channel, source connection and drain connection regions.
Regarding the crystallinity of the drain/source connection regions, Nishitani teaches that the more distant from the boundary between the channel area and LDD/offset area the grain boundary is, the more reliable the device (Figs. 10-11 and ¶[0065], see also Fig. 31). Nishitani further teaches or suggests absence of a grain boundary in the area boundaries on both sides of drain and source or the highly doped drain areas (abstract and ¶¶[0068 and 0073) and channel area (¶[0072]) -- note that absence of grain boundaries in a region indicates large crystallinity because the larger the grains in a region the less grain boundaries cross into that region; thus, the limitation “… the source region, the drain region and the channel region have a crystallinity larger than that of the source connection region and the drain connection region” is met. 
Nishitani's teachings/suggestions could be incorporated with Nishitani's device shown in Figs. 10, 11 and 17 which would result in the claimed invention. The motivation to incorporate Nishitani's teachings/suggestions would be to improve mobility and/or lower degradation of device performance (¶¶[0069-0073]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Nishitani's teachings/suggestions to arrive at the claimed invention.

Allowable Subject Matter
10.	Claims 1-10 are allowed.
None of the cited art discloses a polysilicon layer comprising a portion overlapping an induction layer patterns and a portion overlapping intervals, a crystallinity of the portion of the polysilicon layer overlapping the induction layer patterns is larger than a crystallinity of the portion of the polysilicon layer overlapping the intervals as required in independent claim 1.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koo et al. (US PG-Pub 2004/0211961) teaches a flat panel display including a TFT having a polycrystalline silicon as an active layer, and channel regions of the active layers in each of TFTs having different thickness and crystal grains of different sizes from each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/AHMED N SEFER/Primary Examiner, Art Unit 2893